Citation Nr: 1043385	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for bilateral 
hearing loss.  

In September 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 30 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver of initial RO consideration of 
the evidence. See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral hearing 
loss.  Where the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

The Veteran contends that serving with the Infantry and Rangers 
during his military service exposed him to acoustic noise trauma.  
During the September 2010 Board hearing, the Veteran explained 
that he was continuously exposed to loud noises from weapons 
firing, explosions, firing mortars, claymore mine explosions, and 
hand grenades.  After discharge from service, the Veteran worked 
in a quiet environment as a human resources manager for 
approximately thirty years.  The Veteran asserts that his current 
bilateral hearing loss is attributable to his active military 
service.  

Review of the record reveals that the Veteran was afforded a VA 
audiological examination in March 2007.  The Veteran complained 
of hearing difficulties in both ears, which developed gradually 
over the past 15 years.  He reported in-service noise exposure 
due to mortar fire, rifle fire, grenade explosions, and claymore 
mine explosions, with no excessive noise exposure as a personnel 
manager after being discharged from service.  Upon review of the 
claims file, the VA examiner noted normal puretone thresholds on 
both his July 1967 entrance examination and expiration of term of 
service (ETS) examination in July 1970.  He opined that it is 
"not at least as likely as not" that the Veteran's hearing loss 
is due to or the result of acoustic trauma or noise exposure 
during the Veteran's military service.  

Following the March 2007 VA examination, the RO conducted 
posttraumatic stress disorder (PTSD) stressor research in 
determining whether service connection for PTSD was warranted.  
In May 2008, the RO concluded that the Veteran's military unit 
was engaged in combat on a daily basis from February 1969 to 
October 1971.  Based upon his personnel file and internet 
research from independent websites, it was determined that the 
Veteran, in all likelihood, engaged in personal combat during his 
military service.  

Subsequently thereafter, in a July 2010 private medical 
statement, the Veteran's private audiologist indicated that he 
has treated the Veteran for his mild to moderate hearing loss.  
He noted that the Veteran served as a Ranger in combat during his 
military service, and his hearing loss reflects a "noise related 
pattern."  He opined that "it is at least as likely as not" 
that the Veteran's bilateral hearing loss is related to his 
military service.  

Finally, at the September 2010 Board hearing, the Veteran 
testified that he did not began having hearing problems until 
1976, approximately six years after being discharged from 
service.  

Based upon the Veteran's testimony, the newly submitted medical 
evidence, and combat-related information associated with the 
claims file, the Board finds that an additional VA opinion is 
necessary to determine whether the Veteran's hearing loss is 
related to his active service.  The March 2007 VA examiner's 
opinion does not take into consideration the Veteran's personal 
involvement in combat during his military service, and the VA 
examiner failed to offer any rationale to support his conclusion 
that the Veteran's hearing loss is not related to service.  
Furthermore, while the July 2010 private audiologist attempted to 
offer a positive opinion, he does not discuss or explain the six-
year reported gap between the Veteran's discharge from service 
and his first signs of hearing loss.  Thus, the Board requests 
that the VA examiner who conducted the March 2007 examination of 
the Veteran to review the claims file, particularly the September 
2010 Board hearing transcript, the July 2010 private medical 
statement, and the May 2008 PTSD Stressor//AO Worksheet, and 
provide an opinion in an addendum.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, further development 
of the case is necessary.  Accordingly, the case is REMANDED for 
the following action:

1.  Contact the VA examiner who conducted 
the March 2007 VA examination and have the 
examiner indicate whether it is at least as 
likely as not (50 percent probability or 
more) that the current bilateral hearing 
loss is related to the Veteran's military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  The claims file must be 
reviewed in conjunction with the opinion, 
particularly the September 2010 Board 
hearing transcript, the July 2010 private 
medical statement, and the May 2008 PTSD 
Stressor//AO Worksheet.  The examiner's 
report should indicate that such review 
occurred.  If the physician cannot respond 
without resorting to speculation, he/she 
should so indicate this and explain the 
reason why an opinion would be speculative.   
If the examiner from March 2007 is no 
longer available to respond to this 
inquiry, then another comparably qualified 
examiner may answer in his place.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellant review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


